DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chan et al. (U.S. Pat. 4,812,859).
Regarding independent Claim 1, Chan et al. teach (col. 3, lines 7-68, col. 4, lines 1-58 and Fig. 1) an assembly comprising: at least one die (61) , a substrate (78) comprising at least one electrical trace (78a); a lid (66, 68, 72, 76) coupled to a first side of the substrate to contain an amount of fluid between the substrate and lid; and an adhesive film (80) coupled to a second side of the substrate to protect the at least one electrical trace; wherein the lid further comprises a main chamber (64a-d) for each of at least two distinct fluids and an overflow chamber (70a-d) fluidically coupled to each of the main chambers via an overflow channel (76a-d). Please note that adhesive pad 80 is considered to read on the limitation “an adhesive film coupled to a second side of the substrate to protect the at least one electrical trace” since the side of the flexible circuit 78 remote from the printhead 60 (here considered to be the “second side”, the “first side” being the side adjacent to the printhead 60) is held in position by adhesive pad 80 are therefore protected from damage that may result from detachment of the flexible circuit 78. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pat. 4,812,859) as applied to Claim 1 above, and further in view of Bretl et al. (U.S. 2003/0081647 A1).
Regarding Claim 2, Chan et al. teach all the limitations as discussed supra Claim 1 (from which this Claim depends). Chan et al. are silent with respect to the at least one die comprises two die with each die 
Bretl et al. teach (§§0020-0043 and Figs. 1-8) at least one die comprises two die with each die being provided with at least one distinct fluid (best seen in Figs. 3-6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Bretl et al. to the teachings of Chan et al. to provide more than one electrically coupled die with a common electrical insulation and corrosion resistance, as taught by Bretl et al. (§§0002, 0020). The motivation for doing so would be to enable the use of “sliver” die of minimal footprint and cost while reducing assembly costs.
Regarding Claim 3, Chan et al. further teach (Title, Abstract, col. 3, lines 7-68, col. 4, lines 1-58 and Fig. 1) the distinct fluids being different colors of printing fluid and wherein the different colors of printing fluids are provided to the dies via fluidically separate channels (64a-d) defined between the substrate and the lid.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pat. 4,812,859) as applied to Claim 1 above, and further in view of Kishida (U.S. Pat. 6,203,148).
Regarding Claim 5, Chan et al. teach all the limitations as discussed supra Claim 1 (from which this Claim depends). Chan et al. are silent with respect to the overflow channel further comprising a capillary pinch point to hold an amount of fluid within the main chamber.
Kishida teaches (col. 5, lines 32-48 and Fig. 3B) overflow channel comprising a capillary pinch point (6) to hold an amount of fluid within the main chamber. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Kishida to the teachings of Chan et al. to provide negative pressure to a recording head without the use of porous filler, as taught by Kishida (col. 5, lines 32-48). The motivation for doing so would be to enable simple control of negative pressure while increasing the volume of ink held in the cartridge.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pat. 4,812,859) and Kishida (U.S. Pat. 6,203,148) as applied to Claim 5 above, and further in view of Gonzales (U.S. 2003/0142180 A1).
Regarding Claim 6, Chan et al. and Kishida, in combination, teach all the limitations as discussed supra Claim 5 (from which this Claim depends). Chan et al. further teach (col. 3, lines 54-58 and Fig. 1) the overflow chamber being vented to atmosphere thru structure (74) defined on a surface of the lid opposite the substrate. Chan et al. and Kishida are all silent with respect to the structure being a labyrinth structure.
Gonzales teaches (§§0024, 0036-0038 and Figs. 4-6) a vent structure being a labyrinth structure. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Gonzales to the teachings of Chan et al. and Kishida to control evaporation while the cartridge is vented, as taught by Gonzales (§0038). The motivation for doing so would be to avoid ink drying and resultant loss of print quality.
Regarding Claim 7, the combination of Chan et al., Kishida and Gonzales further comprises a seal layer to seal the labyrinth structure (602, §§0036-0038 and Figs. 4-6 of Gonzales).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. Pat. 4,812,859) as applied to Claim 1 above, and further in view of Kishida (U.S. Pat. 6,203,148) and Deshmukh U.S. (2002/0097306 A1).
Regarding Claim 8, Chan et al. teach all the limitations as discussed supra Claim 1 (from which this Claim depends). Chan et al. are silent with respect to at least one ball cork to plug at least one fluid port after the assembly is filled with fluid. Chan et al., however, do teach the fluid to be contained in foam blocks (70a-d, col. 3, lines 42-59 and Fig. 1).
Kishida teaches (col. 5, lines 32-48 and Fig. 3B) replacing foam blocks with capillary holes (6) controlling the negative pressure without taking up as much space as the foam. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply 
However, without the foam, the filling method of saturating foam blocks with ink before installing them and sealing in place, as taught by Chan et al., will no longer be useable. Deshmukh teaches (§§0045-0047 and Figs. 1, 10-11) at least one ball cork to plug at least one fluid port (200) after the assembly is filled with fluid. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Deshmukh to the teachings of Chan et al. to provide a filling port that enables an inkjet pen to be filled with ink while preventing the ink from spilling out of the pen as it moves from the ink filling station of assembly, as taught by Deshmukh teaches (§§0048-0049 and Figs. 1, 10-11). The motivation for doing so would be to enable convenient filling of the cartridge without foam.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites, in particular, “overflow channel is defined through the substrate”. Claim 9 recites, and its dependent Claims 10-12 all incorporate, in particular, “a substrate, the substrate comprising at least one die coupled to a first side of the substrate, wherein the at least one die is electrically coupled to a number of electrical interface pads via at least one electrical trace defined on a second side of the substrate; and a lid coupled to the second side of the substrate forming at least one fluid chamber between the lid and the substrate”. Similarly, Claim 13 recites, and its dependent Claims 14-15 both incorporate, in particular, “at least one die to fluidically dispense at least two different colors of printing 
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853